NUMBER 13-12-00764-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


CARLOS SOSA,                                                                  Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

              Before Justices Rodriguez, Garza, and Longoria
               Memorandum Opinion by Justice Rodriguez
       Appellant Carlos Sosa was indicted on three counts of first-degree injury to a child

for intentionally or knowingly causing serious bodily injury to a child younger than fourteen

years by striking him, throwing him, and shaking him (Counts 1–3 respectively), and one

count of third-degree injury to a child for intentionally or knowingly causing bodily injury
to the child by squeezing him (Count 4). See TEX. PENAL CODE ANN. § 22.04 (West,

Westlaw through 2015 R.S.). A jury found Sosa not guilty of Count 1, but guilty of Counts

2, 3, and 4, and assessed punishment at life for Count 2 and Count 3 and ten years for

Count 4. The trial court ordered that the sentences run concurrently and entered a

judgment of acquittal as to Count 1.             Sosa filed a motion for new trial.   After two

evidentiary hearings, the trial court denied Sosa’s motion.            By three issues, Sosa

contends:   (1) he was egregiously harmed by punishment charge error; (2) he was

denied due process because his conviction and sentence were based on “hyperbole,

materially untrue, and inaccurate information”; and (3) trial counsel provided ineffective

assistance. We affirm.

                              I.         PUNISHMENT CHARGE ERROR

       By his first issue, Sosa contends that he is entitled to a new punishment trial

because the trial court submitted an erroneous parole instruction to the jury that

egregiously harmed him. Sosa argues that the misstated portion of the instruction misled

the jury into believing that good conduct time would be included in any parole eligibility

calculation when a proper instruction would have told the jury not to consider the effect of

good-conduct-time credit. He claims that he was egregiously harmed because this error

resulted in the assessment of a greater punishment—two life sentences—and deprived

him of his right to a fair and impartial trial. In response, the State concedes error but

argues that the error did not egregiously harm Sosa. We agree with the State.

A.     The Instruction

       Without   objection,        the   trial   court submitted   the following   parole   and

good-conduct-time instruction in the punishment charge:
                                                    2
               Under the law applicable in this case the defendant, if sentenced to
        a term of imprisonment, may earn time off the period of incarceration
        imposed through the award of good conduct time. Prison authorities may
        award good conduct time to a prisoner who exhibits good behavior,
        diligence in carrying out prison work assignments and attempts at
        rehabilitation. If a prisoner engages in misconduct prison authorities may
        also take away all or part of any good conduct time earned by the prisoner.

        It is also possible that the length of time for which the defendant will be
        imprisoned might be reduced by the award of parole.

        In regards to Counts 2 & 3, under the law applicable in this case, if the
        defendant is sentenced to a term of imprisonment he will not become
        eligible for parole until the actual time served plus any good conduct time
        earned equals one half of the sentence imposed or 30 years, whichever is
        less. Eligibility for parole does not guarantee that parole will be granted.

                ....

        It cannot accurately be predicted how the parole law and good conduct time
        might be applied to this defendant if he is sentenced to a term of
        imprisonment, because the application of these laws will depend on
        decisions made by prison and parole authorities.

        You may consider the existence of the parole law and good conduct time.
        However you are not to consider the extent to which good conduct time may
        be awarded to or forfeited by this particular defendant. You are not to
        consider the manner in which the parole law may be applied to this
        particular defendant.

                ....

        You shall not discuss how long the Defendant will be required to serve the
        punishment you impose. Such matters come within the exclusive
        jurisdiction of the Texas Board of Pardons and Paroles.

(Emphasis added.) Because injury to a child is an offense listed in section 3g(a)(1),

article 42.12a 3(g) of the code of criminal procedure,1 the trial court should have given

the following instruction, among others, pursuant to section 4(a) of article 37.07:


         1 A violation of Texas Penal Code section 22.04(a)(1) is a 3g offense if the offense is punishable

as a first-degree felony and the victim of the offense is a child. TEX. CODE CRIM. PROC. ANN. art 42.12, §
3g(a)(1)(I) (West, Westlaw through 2015 R.S.).
                                                    3
      Under the law applicable in this case, if the defendant is sentenced to a
      term of imprisonment, the defendant will not become eligible for parole until
      the actual time served equals one-half of the sentence imposed or 30 years,
      whichever is less, without consideration of any good conduct time the
      defendant may earn. . . .

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 4(a) (West, Westlaw through 2015 R.S.)

(emphasis added).

B.    Standard of Review

      Because Sosa did not object to the trial court’s erroneous punishment charge, it is

his burden on appeal to show the erroneous charge resulted in such egregious harm that

he did not receive a fair and impartial trial. See Ngo v. State, 175 S.W.3d 738, 743 (Tex.

Crim. App. 2005) (en banc); Cueva v. State, 339 S.W.3d 839, 848 (Tex. App.—Corpus

Christi 2011, pet. ref’d). To determine whether Sosa suffered “egregious harm,” we

examine (1) the entire jury charge, (2) the state of the evidence, including contested

issues and the weight of probative evidence, (3) the arguments of counsel, and (4) any

other relevant information in the record. Warner v. State, 245 S.W.3d 458, 461 (Tex.

Crim. App. 2008); Stuhler v. State, 218 S.W.3d 706, 719 (Tex. Crim. App. 2007); Cueva,
339 S.W.3d at 848.

C.    Egregious Harm

      In sum, Sosa argues that because of this charge error the jury believed he would

be eligible for parole with much less time actually served and assessed two life sentences

while it rejected his probation application; he claims this caused him egregious harm.

      1.     The Language of the Charge

      Our review begins with the charge. See Warner, 245 S.W.3d at 461; Cueva, 339
S.W.3d at 848. The State concedes that the instruction setting out that good conduct
                                            4
time would be included in the calculation of parole eligibility was error. But the charge

also contained an instruction informing the jury that it may not consider the manner in

which the parole law and good conduct time may be applied to a specific defendant. See

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 4(a).        In addition, the parole instruction

contained standard language that admonished the jury not to consider the extent to which

Sosa might earn or might forfeit any good conduct time.         See id.   And the charge

instructed the jury not to discuss how long Sosa might actually serve in prison.

      In support of his argument regarding egregious harm and the language of the

charge, Sosa relies on Hill v. State and Navratil v. State. See Hill, 30 S.W.3d 505, 508–

09 (Tex. App.—Texarkana 2000, no pet.); see also Navratil, No. 05-97-01404-CR, 2001
WL 92688, at *2–4 (Tex. App.—Dallas Feb. 5, 2001, pet. ref’d) (mem. op. on remand, not

designated for publication). In each case, the trial judge erroneously instructed the jury

that the defendant's good conduct time would count towards the time the defendant had

to serve before becoming eligible for parole, when under the law good conduct time did

not count. See Hill, 30 S.W.3d at 507; see also Navratil, 2001 WL 92688, at *2. And in

each case, the court of appeals concluded that this language misled the jury, creating

error that caused egregious harm. See Hill, 30 S.W.3d at 508 (concluding that the court's

“misstatement of the law in this case misled the jury and seriously affected how it viewed

the existence of parole and good conduct time, which the instructions plainly told the jury

it could consider”); see also Navratil, 2001 WL 92688, at *3–4 (“Considering the particular

procedural facts and circumstances of this case, we conclude it is one of those rare

instances where erroneous jury instructions alone caused egregious harm.”).


                                            5
       Sosa relies on this authority for the proposition that the parole instruction, like those

in Hill and in Navratil, misled the jury about the general application of the parole laws and

good conduct time, and any additional instruction that told the jury not to consider how

those laws apply to the defendant would not cure the error. We decline to follow Hill and

Navratil, cases that conclude error based solely on the incorrect language found in the

charge. Compare Stewart v. State, 293 S.W.3d 853, 862 (Tex. App.—Texarkana 2009,

pet. ref’d) (concluding, on a review of the entirety of the record, egregious harm had not

been shown because “[u]nder the stringent standards necessary to show “egregious

harm,” . . . this error [similar to that found in Hill and Navratil] did not deprive [the

defendant] of a fair and impartial trial or affect the very basis of the case, deprive [the

defendant] of a valuable right, or vitally affect a defensive theory) with Hill, 30 S.W.3d at

508 and Navratil, 2001 WL 92688, at *3–4.

       Admittedly, the presence of the further instructions does not “cure” the error, in the

sense that the incorrect instruction was not literally corrected.        But the instructions

contained in the same punishment charge warned the jury that it could not consider parole

law and good conduct time in assessing the sentence. We generally presume, absent

evidence to the contrary, that a jury follows and understands the instructions given by the

trial judge in the manner presented. See Hutch v. State, 922 S.W.2d 166, 172 (Tex.

Crim. App. 1996) (en banc), overruled on other grounds by Gelinas v. State, 398 S.W.3d
703, 710 (Tex. Crim. App. 2013); Rose v. State, 752 S.W.2d 529, 554 (Tex. Crim. App.

1988) (op. on reh'g). Here, the jury was instructed not to consider the effect of parole

law and good conduct time on Sosa. And there is nothing in the record to indicate the

jury failed to heed the trial court's admonition against considering how the operation of
                                               6
parole might apply to Sosa's term of actual imprisonment. See Hutch, 922 S.W.2d at

172. We also note that the jury did not send any notes to the trial court regarding parole

law and good conduct time or its effect on Sosa's length of incarceration, which might

indicate confusion. See Shavers v. State, 985 S.W.2d 284, 292 (Tex. App.—Beaumont

1999, pet. ref’d). And there is no testimony from the hearings on the motion for new trial

regarding any juror misconduct. We conclude that when reviewed in its entirety, though

the charge contained error, it does not support egregious harm.        See Warner, 245
S.W.3d at 461; Stuhler, 218 S.W.3d at 719; Cueva, 339 S.W.3d at 848.

       2.    The State of the Evidence

       To support his argument that the state of the evidence favors a determination of

egregious harm, Sosa relies on Rolling v. State and Bonner v. State. See Rolling, 790
S.W.2d 653, 654 (Tex. Crim. App. 1990) (en banc); Bonner, 779 S.W.2d 81, 83 (Tex.

App.—Houston [1st Dist.] 1989, pet. ref’d); see also Warner, 245 S.W.3d at 461; Cueva,
339 S.W.3d at 848. Sosa argues that because he presented mitigation evidence at the

punishment stage and the State introduced no additional evidence, Warner’s state-of-the-

evidence factor weighs in his favor. We are not persuaded by Sosa’s argument or his

authority.

       First, although the Rolling and the Bonner Courts mentioned that the defendant, in

each case, offered mitigation evidence at the punishment hearing and the State offered

no evidence; neither court discussed this factor in its charge-error harm analysis. See

Rolling, 790 S.W.2d at 654; Bonner, 779 S.W.2d at 83.           Second, although Sosa

introduced mitigation evidence through his mother and his aunt, the jury had already

heard evidence of the offense.      And the State's closing argument at punishment
                                            7
concentrated on the facts of the offense itself and the severity of the child’s injuries. In

its argument, the State suggested reasons that would favor a sentence on the low end of

the punishment range, which the State noted were few in number, and it suggested other

reasons, with supporting facts, that would favor a sentence on the high end of the

punishment range, which the State argued were many. We conclude that the state of

the evidence, as challenged by Sosa on appeal, does not support a determination of

egregious harm. See Warner, 245 S.W.3d at 461; Stuhler, 218 S.W.3d at 719; Cueva,
339 S.W.3d at 848.

       3.     Arguments of Counsel

       Sosa next complains of the following portion of the prosecutor’s final argument on

punishment:

       [T]he word “life” is not the maximum punishment on 5 to 99 or life. “Life”
       literally is defined in the Government Code as parole eligibility at 35 years.
       So “life” means 70. So 99 is actually 29 years more than life in the State
       of Texas. Okay. That's important for you guys to know. They just put
       that word in there without telling you what it means.

Although the prosecutor said nothing in her argument about good conduct time or about

how one might factor good conduct time into parole eligibility, Sosa argues that the

prosecutor enhanced the harm when she went outside the record, referencing the

government code and commenting on the meaning of a “life” sentence. Sosa asserts

that these arguments were contrary to the law in the charge because the prosecutor

argued that “life means 70 [years]” with parole eligibility at thirty-five years, when the

charge stated that Sosa would be eligible for parole after thirty years.

       “It is well recognized that the State and the accused are entitled to give reasonable

explanations of the law” in closing. Grant v. State, 738 S.W.2d 309, 311 (Tex. App.—
                                             8
Houston [1st Dist.] 1987, pet. ref'd). Argument that misstates the law or is contrary to

the court’s charge is improper. Whiting v. State, 797 S.W.2d 45, 48 (Tex. Crim. App.

1990) (en banc). But error in the argument will not lie in going beyond the court’s charge.

Mauldin v. State, 628 S.W.2d 793, 795 (Tex. Crim. App. 1982). In this case then we will

not consider any argument that went outside the charge, including references to the

government code.      See id.    And although the prosecutor’s argument provided a

somewhat confusing explanation of the law, we cannot say that it misstated the law or

was contrary to the court’s charge. See id.

       Here the trial court charged the jury with the following: a person adjudged guilty

of a first-degree felony shall be punished by imprisonment “for a term of not less than 5

years but not more than 99 years or Life.” Without misstating the law or being contrary

to the charge, but instead attempting to explain it, the prosecutor stated only that “the

word ‘life’ is not the maximum punishment on 5 to 99 or life. ‘Life’ literally is defined in

the Government Code as parole eligibility at 35 years. So ‘life’ means 70.” Moreover,

even if the prosecutor misstated the law, we cannot conclude that it was to Sosa’s

detriment. Cf. Cook v. State, 540 S.W.2d 708, 710 (Tex. Crim. App. 1976) (setting out

that an incorrect statement of law is error and is further compounded when the argument

is “to the obvious detriment of the appellant”).      Sosa asserts that the prosecutor’s

argument added to the harm caused by the erroneous instruction because a reasonable

juror could conclude that seventy-one years is worse than a life sentence. We are not

persuaded by this argument. The jurors in this case assessed life sentences for Counts

1 and 2. Under Sosa’s reasoning, if a reasonable juror concluded that seventy-one years

or more was worse than a life sentence, by awarding a life sentence, Sosa was harmed
                                             9
less, not more.

        Finally, Sosa claims that the prosecutor enhanced the harm caused by the

erroneous instruction by telling the jury that the multiple counts that arose out of the same

criminal episode would not run consecutively.                 Specifically, Sosa complains of the

following argument made by the prosecutor in closing:

        These sentences can't be stacked, so every day he spends in prison for
        Count 2 he'll be spending it at the same time for Count 3 and Count 4.
        They cannot be stacked on top of each other, so whatever number you pick
        to put in those blanks needs to be the number you want him to do, because
        they don't go one on top of the other.

Sosa asserts that this argument could have been used as a basis for assessing greater

punishment.

        Under the statute in effect at that time, however, when a defendant was found

guilty of more than one offense arising out of the same criminal episode and he was

prosecuted in a single criminal action, his sentences must have run concurrently, except

in certain circumstances not applicable here.2 Accordingly, the prosecutor’s comments

were an accurate statement of the applicable law.                  The fact that sentences will run

concurrently is a proper matter for jury consideration. Haliburton v. State, 578 S.W.2d
726, 729 (Tex. Crim. App. 1979). And inasmuch as the trial court might properly have

instructed the jury about concurrent sentences, it was proper for the prosecutor to argue

the same to the jury. See Alexander v. State, 482 S.W.2d 862, 864 (Tex. Crim. App.

1972) (implying that it is not reversible error for the prosecutor to comment on the fact



         2 There is no dispute that the present offenses occurred on October 11, 2011, before the effective

date of the most recent amendment allowing for the stacking of sentences for first-degree injury to a child.
See Acts 2013, 83rd Leg., ch. 228 (HB 220), eff. Sept. 1, 2013 (current statute at TEX. PENAL CODE ANN.
§ 3.03(a) (West, Westlaw through 2015 R.S.)).
                                                    10
that sentences would run concurrently when they do in fact run concurrently); see also

Haliburton, 578 S.W.2d at 728 n.2 (citing Alexander for the proposition that, if sentences

are concurrent, argument by the State that the sentences would run concurrently is

harmless); cf. Andrews v. State, 159 S.W.3d 98, 103 (Tex. Crim. App. 2005) (finding

ineffective assistance where counsel failed to object to prosecutor’s misstatement that

sentences could not be stacked). We will not presume that this argument harmed Sosa.

See Haliburton, 578 S.W.2d at 728.         As the court of criminal appeals said, “The

information could have been used to increase the punishment or, just as easily, used to

reduce the number of years to avoid excessive punishment.” Id. We cannot conclude,

as Sosa urges, that the prosecutor enhanced any harm by telling the jury that the multiple

counts that arose out of the same criminal episode, would not run consecutively.

        We conclude that the prosecutor’s challenged arguments do not support a

determination of egregious harm. See Warner, 245 S.W.3d at 461; Stuhler, 218 S.W.3d

at 719; Cueva, 339 S.W.3d at 848.

        4.     Other Relevant Information in the Record

        At times courts look to any other relevant information revealed by the record of the

trial as a whole to determine egregious harm. See, e.g., Saunders v. State, 817 S.W.2d
688, 689–93 (Tex. Crim. App. 1991) (en banc) (reviewing the record to find egregious

harm were the accomplice’s testimony was critical to the outcome of trial but was not

included in the jury charge instructions). The parties bring no other relevant information

revealed by the record of the trial as a basis for determining egregious harm, and we find

none.


                                             11
D.     Summary

       Based on the entire jury charge, the state of the evidence, and the argument of

counsel, we conclude the error in the jury charge did not cause egregious harm. See

Warner, 245 S.W.3d at 461; Stuhler, 218 S.W.3d at 719; Cueva, 339 S.W.3d at 848. It

did not create such harm that the accused did not have a fair and impartial trial. See

Ngo, 175 S.W.3d at 743; Cueva, 339 S.W.3d at 848. We overrule Sosa’s first issue.

                              II.    DUE PROCESS VIOLATION

       By his second issue, Sosa contends that his conviction and punishment violated

his due process rights because they were based on “hyperbole, materially untrue, and

inaccurate information,” specifically as to the child’s condition. Sosa directs this Court to

trial testimony, the State’s argument, and testimony received at the hearings on his

motion for new trial in support of his argument that

       [t]he State’s reliance on inaccurate statements of the child’s condition,
       including the deceitful arguments about his deafness, blindness, failure to
       communicate, start to feeding himself [sic], his failure to smile or
       communicate, among others, violated [his] due process rights because he
       is entitled to be convicted and sentenced based on accurate testimony and
       arguments.

A.     Applicable Law and Standard of Review

       A conviction or punishment procured using false testimony is a denial of the due

process guaranteed by the Federal Constitution. Ex parte Ghahremani, 332 S.W.3d
470, 477 (Tex. Crim. App. 2011) (citing Mooney v. Holohan, 294 U.S. 103, 112–13 (1935)

(per curiam) and Napue v. Illinois, 360 U.S. 264, 269 (1959)). The knowing use of false

testimony violates due process when there is a reasonable likelihood that the false




                                             12
testimony affected the outcome, i.e., when the false testimony was material.

Ghahremani, 332 S.W.3d at 478.

       Appellate issues involving claims brought in a motion for new trial, as in this case,

are really challenges to the trial court's ruling on the motion, which we review under an

abuse of discretion standard. Cueva, 339 S.W.3d at 856–57 (citing Charles v. State, 146
S.W.3d 204, 208 (Tex. Crim. App. 2004)), superseded in part on other grounds by TEX.

R. APP. P. 21.8(b), as recognized in State v. Herndon, 215 S.W.3d 901, 905 n.5 (Tex.

Crim. App. 2007)). Because the trial judge is the sole judge of the credibility of the

witnesses, a trial court does not abuse its discretion by denying a motion for new trial

based on conflicting evidence, and the reviewing court should presume that all

reasonable factual findings that could have been made against the losing party were

made against that losing party. See Charles, 146 S.W.3d at 208; Lewis v. State, 911
S.W.2d 1, 7 (Tex. Crim. App. 1995); Cueva, 339 S.W.3d at 857.

B.     Trial Arguments and Evidence

       In her opening arguments at the guilt-innocence phase of trial, the prosecutor

provided the following description of the child:

       He is severely mentally retarded. He is a quadriplegic. He is deaf. He is
       blind. He will never walk, never took his first steps and he will never walk.
       He will never speak. He is tube fed. He is not capable of swallowing.
       The only thing that [he] is capable of doing on his own today is breathing.
       That's it. If he has an itch, he can't scratch it. If something hurts, he
       cannot pull away from the thing that is hurting him. He will be in diapers
       forever. He will never have a girlfriend. He will never play T-ball. He will
       never go to a dance. His life, for all intents and purposes, is over, and it
       was over on October 11th of 2011.

       Dr. Ada Booth, a pediatrician who specializes in child abuse, testified as follows

concerning the child’s future:
                                             13
       Because of the brain injury that he suffered, his development is not going
       to progress. He essentially cannot see. It does appear that he can hear,
       you know, if keys are jingled or things like that. It does appear that he can
       hear, but he really cannot respond or interact because of those sounds.
       He can't reach for the keys. He can't smile because of the keys. He can't
       sit up. He can't feed himself. He's not really progressing to do age
       appropriate things. And, essentially, other than kind of growing larger in
       size, developmentally he's not going to do any more. That's kind of his
       current state.

Dr. Booth testified that the child was not capable of making purposeful movements with

his limbs and would be classified as quadriplegic, that he was severely mentally retarded

and blind, but that he did seem to respond—move—a little to sound.                Dr. Booth

concluded that the child would never talk, regain the function of his limbs, feed himself,

or go to the restroom by himself. According to Dr. Booth, the child had been back in the

hospital the week before trial with a urinary tract infection and a respiratory infection.

When asked about the child’s quality of life, Dr. Booth explained that,

       [h]e's not able to meaningfully interact with the world, meaning the
       purposeful movements, being able to talk, being able to, you know, smile
       and, you know, interact with his caregivers. So, those are the things that
       kind of go into meaning quality of life. So, that emotional piece, the
       cognitive piece, being able to think and do the social piece, interacting with
       people, the love piece, which is that emotional piece, and he's not able to
       do that and interact with his world.

       The prosecutor offered, without objection, a short video taken of the child during

his stay in the hospital one week before trial. The court admitted the video into evidence,

and it was played for the jury. Dr. Booth testified that the video was “pretty characteristic

of what his capabilities are and will be forever.” And in her closing argument during the

guilt-innocence phase, the prosecutor referred to the child as “quadriplegic, blind,

severely mentally retarded,” and “a little boy who would never walk, who would never talk,

who would never be able to scratch an itch if he had one.”
                                             14
       During final argument on punishment, Sosa’s attorney admitted that the child’s

condition was permanent and that the child was “as stable as he’s going to be,” and “will

never have a girlfriend, can't go to the prom, can't play ball, can't grow up to have children

himself.” The prosecutor stated, in closing, that the child “is trapped in a prison of a little

bitty body that won't do what he needs it or wants it to do and never ever will.” The

prosecutor continued with the following:

       [The child] will never hold his mother. His mother may hold him while he's
       still small enough to be held, but he can't grab her back. He can't hold on
       to her. [He] will never hear and see the world around him when people are
       offering him love. He's incapable of appreciating what's going on around
       him with his condition. . . . We already know what his condition is. We've
       talked about it. We've talked about it. We've talked about it. We’ve seen
       it, and we know that it's not going to get any better and that what we saw in
       this video is exactly what he will ever be capable of for the whole rest of his
       life. Of course, this video is taken at Driscoll Children's Hospital. At some
       point it will be in an institution, probably state run because I don't see a
       future where anybody can afford the hundreds of thousands of dollars that
       this care will cost.

C.     Motion-for-New-Trial Evidence

       Testifying for the defense at the hearing on Sosa’s motion for new trial, Stacie

Salas, the child’s mother, stated that the child would turn and look at a person talking to

him and that she thought he could see shadows, lights, and bright colors. Salas testified

that the child could stand up for some twenty minutes, by leaning up against a couch. She

testified that the child would smile when played with, and that he babbles.              Salas

admitted that the child could not presently walk and that he was presently a quadriplegic.

Salas also admitted that she was biased toward Sosa.

       The prosecutor testified that the child, although quadriplegic, does make jerking-

like motions. She testified that the two- to three-minute video played for the jury was

                                              15
taken one week before trial began when the child was hospitalized for an infection.

According to the prosecutor, the medical staff assured her that the child’s infection did not

change his appearance in the video.

       Dr. Carol Deline, a child neurologist, testified for the State that the child was

“neurologically devastated” and “cortically blind,” which she explained means that,

although the eyes work, the pathway from the eyes to the brain does not. She also

testified that the child has “spastic quadriparesis”—he is stiff and has abnormal

movements—and that he does not have any “functional, volitional motor abilities,” such

that he is unable to sit up, roll over, crawl, or grab a toy. Dr. Deline testified that she

believes the child hears, but explained that it is hard to say how he interprets what he

hears. She based her belief that he could hear on her clinical exam before trial, but she

had no “scientific proof” because no testing had been done. According to Dr. Deline, she

did not know what evidence regarding the child’s ability to hear was presented to the jury.

She explained that it was fair to say that the child was likely blind and possibly deaf, that

it is unlikely the child will ever develop any language or cognitive ability, and that “his

future is profoundly mentally retarded.” Dr. Deline also testified to her strong medical

opinion that the child would continue to be neurologically devastated throughout his life

and that his brain injury is irreversible. She explained that the child’s functional level is

close to vegetative. According to Dr. Deline, a video of the child lying stiff in a hospital

bed would have been an accurate depiction of him since the date of the injury. Dr. Deline

testified that the child has had no significant improvement in his condition and that his

“neurologic status, his blindness, his quadriplegia, his inability to eat, his inability to sit, to


                                                16
perform the activities of daily living will likely be the same as they are now, which he is

totally dependent for all his care on others.”

D.     Discussion

       In the present case, medical evidence presented both at trial and at the hearing on

Sosa’s motion for new trial was clearly sufficient to support the trial court’s denial of the

motion and its implicit finding that the prosecutor’s arguments and evidence at trial,

including the video of the child at the hospital, were accurate representations of his

condition and so did not violate Sosa’s due process rights.         See Ghahremani, 332
S.W.3d at 478. Moreover, notwithstanding the possibility that the child may retain some

physical ability to hear sounds, the prosecutor’s challenged argument that he was “deaf”

was reasonable in light of his apparent lack of cognitive ability to interpret the sounds he

hears or to respond to them in a meaningful way. Because the trial court is the sole

judge of the credibility of the witnesses and because we should presume all reasonable

factual findings that could have been made against Sosa were made against him, we

conclude that the trial court did not abuse its discretion when it denied Sosa’s motion for

new trial. See Charles, 146 S.W.3d at 208; Lewis, 911 S.W.2d at 7; Cueva, 339 S.W.3d

at 856–57. We overrule Sosa’s second issue.

                       III.   INEFFECTIVE ASSISTANCE OF COUNSEL

       By his third issue, Sosa contends that he was denied effective assistance of

counsel at the punishment stage of trial because trial counsel failed to: (1) object to the

prosecutor’s argument mentioning Jeffrey Dahmer; (2) object to erroneous instructions in

the punishment charge; (3) object to the prosecutor’s argument about the law provided in

the punishment charge; (4) investigate the child’s condition prior to trial; and (5)
                                             17
investigate character witnesses available to testify on his behalf. Sosa claims that there

is a reasonable probability that, but for counsel’s deficient performance, the result of the

punishment would have been different.3

A.     Applicable Law

       Strickland v. Washington sets forth the standard with which we review claims of

ineffective assistance of counsel. 466 U.S. 668, 688 (1984); see Stafford v. State, 813
S.W.2d 503, 506 (Tex. Crim. App. 1991) (en banc); Cueva, 339 S.W.3d at 857. In order

to determine whether Sosa's trial counsel rendered ineffective assistance, we must first

determine whether Sosa has shown counsel's representation, viewed at the time of

counsel’s conduct, fell below an objective standard of reasonableness. See Strickland,
466 U.S. at 688, 690; Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005). We

indulge a strong presumption that “counsel's conduct fell within a wide range of

reasonable representation.” Salinas, 163 S.W.3d at 740. Sosa must overcome the

presumption that, under the circumstances, the challenged action might be considered

sound trial strategy.       Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001);

Stafford, 813 S.W.2d at 508–09. If deficient, we must then determine whether there is a

reasonable probability that the result would have been different but for counsel's errors.

See Strickland, 466 U.S. at 691–94.

       The court of criminal appeals explained this standard as follows:

       For a claim of ineffective assistance of counsel to succeed, the record must
       demonstrate both deficient performance by counsel and prejudice suffered
       by the defendant. An ineffective-assistance claim must be firmly founded
       in the record and the record must affirmatively demonstrate the meritorious

       3   Sosa does not challenge counsel’s effectiveness at the guilt-innocence phase of the trial.

                                                     18
       nature of the claim. Direct appeal is usually an inadequate vehicle for
       raising such a claim because the record is generally undeveloped. This
       statement is true with regard to the deficient performance prong of the
       inquiry, when counsel’s reasons for failing to do something do not appear
       in the record. Trial counsel should ordinarily be afforded an opportunity to
       explain his actions before being denounced as ineffective. If trial counsel
       is not given that opportunity, then the appellate court should not find
       deficient performance unless the challenged conduct was so outrageous
       that no competent attorney would have engaged in it.

Menefield v. State, 363 S.W.3d 591, 592–93 (Tex. Crim. App. 2012) (citations omitted).

This standard of proof applies to the punishment phase as well as to the guilt-innocence

stage of criminal proceedings. Hernandez v. State, 726 S.W.2d 53, 57 (Tex. Crim. App.

1986) (en banc).

B.     Discussion

       1.     Jeffrey Dahmer Comment

       Sosa first argues that counsel was ineffective because he did not object to the

prosecutor’s mention of Jeffrey Dahmer in her final argument on punishment. While

explaining the various reasons for punishment, the prosecutor stated the following:

       Another reason is protection of the public. We lock up people like Jeff[re]y
       Dah[ ]mer because we knows [sic] he's going to continue to kill and eat
       people. Do you really need to have 40, 56 years of life under your belt to
       have enough experience to know that you don’t throw, hit and shake a
       baby? No.

Sosa’s trial counsel did not object to this argument.

       When an ineffective assistance claim alleges that trial counsel was deficient in

failing to object, the defendant must show that, if trial counsel had objected, the trial court

would have erred in overruling the objection. Ex parte Martinez, 330 S.W.3d 891, 901

(Tex. Crim. App. 2011); Vaughn v. State, 931 S.W.2d 564, 566 (Tex. Crim. App. 1996)

(en banc) (per curiam). Sosa claims that there was no reasonable strategy for trial
                                              19
counsel’s failure to object to this part of the State’s argument. We disagree.

      Through his motion for new trial, Sosa made no complaint about the prosecutor’s

comment concerning Dahmer and did not develop a record concerning the reasons for

counsel’s failure to object. So trial counsel was not afforded an opportunity to explain

his actions before being denounced as ineffective. See Menefield, 363 S.W.3d at 592.

Counsel may have decided not to object in order to avoid highlighting an improper

argument or encouraging the jury to dwell on it. See Cueva, 339 S.W.3d at 892 (citing

Garcia v. State, 887 S.W.2d 862, 881 (Tex. Crim. App. 1994) (en banc), overruled on

other grounds by Hammock v. State, 46 S.W3d 888, 893 (2001) (per curiam)). Or

counsel may have decided not to object to this argument because it could have potentially

worked in his favor. See Cueva, 339 S.W.3d at 892. Rather than inflaming the jury

concerning Sosa’s punishment, it may have been seen as overreaching on the part of the

prosecutor. Thus, his client might have benefited from the comparison.

      In this instance, the record is silent concerning the reasons for counsel’s failure to

object, and we cannot conclude that counsel’s challenged conduct was so outrageous

that no competent attorney would have engaged in it. See Menefield, 363 S.W.3d at

592–93. In addition, Sosa has not shown that, if counsel had objected, the trial court

would have erred in overruling the objection. See Ex parte Martinez, 330 S.W.3d at 901;

Vaughn, 931 S.W.2d at 566. As to Sosa’s complaint regarding the Jeffrey Dahmer

comment, Sosa has failed to prove the first prong of the Strickland test—that his trial

counsel was deficient in failing to object to the prosecutor’s comment. See Strickland,
466 U.S. at 688–91.


                                            20
       2.     Punishment Charge

       Sosa next complains that his counsel provided ineffective assistance when he

failed to object to the erroneous parole instruction given in the punishment charge. Sosa

did not complain about this instruction in his motion for new trial and so did not develop a

record concerning the reasons for counsel’s failure to object to the incorrect parole

instruction. See Menefield, 363 S.W.3d at 592–93. And counsel’s failure to object to,

or perhaps even notice, this erroneous portion of the jury charge may not rise to the level

of deficient performance because it often depends on the circumstances in which the

error was arguably missed.      See Cueva, 339 S.W.3d at 878 (concluding that trial

counsel’s inadvertent failure to notice incorrect instruction on good conduct time because

“the way it was phrased escaped [him] at the time,” was not deficient conduct). The trial

record in this case does not reflect what informal charge discussions occurred between

the State and Sosa’s counsel or with the trial court regarding that portion of the charge,

such that we would be able to evaluate counsel’s actions in that regard or to determine

whether failure to object would have been reasonable under the circumstances.

       Because the record is silent concerning the reasons for counsel’s failure to object

to the parole instruction, we cannot conclude that counsel’s challenged conduct was so

outrageous that no competent attorney would have engaged in it. See Menefield, 363
S.W.3d at 592–93. Sosa has not proven that his trial counsel was deficient in this regard.

See Strickland, 466 U.S. at 688–91.

       3.     Sentencing Arguments

       Sosa also complains about his counsel’s failure to object to two portions of the

prosecutor’s punishment argument—the nature of a life sentence and concurrent
                                            21
sentences. These complained-of portions are set out in full and discussed above in

Sosa’s first issue. But Sosa did not complain about these portions of the prosecutor’s

argument in his motion for a new trial or at the hearing on the motion. He failed to

develop a record concerning the reasons for his counsel’s failure to object. So Sosa has

not refuted the possibility that trial counsel decided not to object because the prosecutor

did not misstate the law at closing, but instead gave a reasonable explanation of the law

that was effective at that time. See Whiting, 797 S.W.2d at 48; see also Haliburton, 578
S.W.2d at 728; Grant, 738 S.W.2d at 311. Moreover, we cannot conclude that counsel’s

challenged conduct was so outrageous that no competent attorney would have engaged

in it. See Menefield, 363 S.W.3d at 592–93. Sosa has failed to prove that his trial

counsel was deficient in failing to object to the complained-of portions of the prosecutor’s

argument. See Strickland, 466 U.S. at 688–91.

       4.     The Child’s Condition

       Claiming that his trial counsel did not have a firm command of the facts related to

the condition of the child, Sosa contends that counsel was deficient because he failed to

investigate and discover that the child was in much better condition than represented by

the prosecutor. Sosa asserts that he was prejudiced “because [with that investigation,

counsel] would have been able to contradict many of the prosecutor’s untrue and

hy[p]erbolic claims about the child’s condition.” Instead, according to Sosa, counsel did

not dispute the prosecutor’s evidence.

       Counsel is under no duty to investigate matters that he believes would be fruitless

or counterproductive. See Ex parte Briggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005).

When the facts adduced at trial and at any hearings concerning ineffectiveness do not
                                            22
show that the defensive issue in question would have been viable, trial counsel is not

deficient for failing to further investigate and pursue that defense at trial. Cueva, 339
S.W.3d at 861.

        [S]trategic choices made after thorough investigation of law and facts
        relevant to plausible options are virtually unchallengeable; and strategic
        choices made after less than complete investigation are reasonable
        precisely to the extent that reasonable professional judgments support the
        limitations on investigation. In other words, counsel has a duty to make
        reasonable investigations or to make a reasonable decision that makes
        particular investigations unnecessary. In any ineffectiveness case, a
        particular decision not to investigate must be directly assessed for
        reasonableness in all the circumstances, applying a heavy measure of
        deference to counsel's judgments.

Strickland, 466 U.S. at 690–91.

        While noting that the child’s mother testified at the motion-for-new-trial hearing that

her son’s doctors were wrong,4 as discussed in the second issue above, there was more

than sufficient evidence, both at trial and at the hearing on motion for new trial, to show

that the State’s presentation of the child’s condition was accurate. Counsel could have

believed that further investigation into the condition of the child would be fruitless or

counterproductive. See Ex parte Briggs, 187 S.W.3d at 467. The facts adduced at trial

and at any hearings concerning ineffectiveness, even those provided by the child’s

mother, who admitted being biased toward Sosa, revealed a very physical and mentally

compromised child. The facts did not show that challenging the State’s presentation of

the condition of the child would have been viable. See Cueva, 339 S.W.3d at 861. So

we conclude that, under the circumstances of this case and giving deference to counsel’s


        4 The child’s mother testified that she believed the doctors were wrong about her child’s condition

because he is alive and more than a vegetable, sees shadows and bright colors and lights, turns and looks
at a person talking to him, uses his legs and can stand while leaning against something, moves his arms,
does not have seizures, babbles, smiles, and will probably be successful eating without a feeding tube.
                                                   23
judgment, trial counsel made a reasonable decision that further investigation into the

condition of the child was not necessary. See Strickland, 466 U.S. at 691. Trial counsel

was not deficient for failing to investigate further matters related to the condition of the

child. See id. at 688–90. Sosa has failed to meet the first prong of Strickland on this

basis. See id.

       5.     Mitigation Witnesses

       Finally, Sosa contends that his trial attorney was deficient for failing to call

additional character witnesses, including Sosa’s former employers, teachers, and

principals. Sosa claims that these neutral, unbiased character witnesses would have

carried more weight than that of Sosa or his close family, who were the witnesses

presented by the defense at the punishment hearing.

              a.     Defense Witnesses at Trial

       At the guilt-innocence phase of trial, the defense called Salas, the child’s mother,

as a witness. Salas testified that Sosa would take care of her children for her and that

he was loving and caring.

       At the punishment hearing, the defense called Priscilla Botello, a family friend.

Botello testified that she had known Sosa since he was three years old, that Sosa went

to church and performed missionary work both locally and in Mexico, that he was an

easygoing student who got along with everyone and was liked by his teachers, and that

he was always trying to help other children. Margarita Vasquez, Sosa’s mother, testified

for the defense that he was a “role model child,” that he was never temperamental or

given to fits of anger, that he graduated from high school, was a very responsible man

and helped with the bills and everything at home, and that he was never disrespectful to
                                            24
her.   According to Vasquez, Sosa participated in church activities and went on

missionary trips, collected and prepared food for the needy, and distributed food and

supplies to the poor people in Mexico. Sosa also testified in his defense. He testified

that he graduated from Collegiate High School, and that during high school he was

working two part-time jobs. Sosa testified that he helped his mother with the bills and

his sisters with whatever they needed for school. Sosa explained that, until he injured

the victim, he had been working and providing support for his family and the victim’s

mother, whom he intended to marry. Finally, Sosa testified that he had been the man of

the house in his family and wanted to continue that role on probation.

       During final argument on punishment, Sosa’s counsel argued that Sosa had taken

responsibility for what he had done and that he was young and inexperienced and not a

hardened criminal. Counsel also urged that Sosa had been a good boy who went to

church and to school and who provided money and support to his family as the man of

the house.

             b.     Character Witnesses at Motion-for-New-Trial Hearing

       At the hearing on Sosa’s motion for new trial, Rita Lopez testified that she was

Sosa’s employer when he was sixteen and that he was a “really good worker,” respected

by everyone. Lopez testified that she never talked to Sosa’s attorney before trial. Dr.

Tracie Rodriguez, the principal at Collegiate High School, testified that she had known

Sosa for some seven years and that he wanted to make something of himself and provide

for his family. Dr. Rodriguez testified to Sosa’s reputation for being respectful and of

high moral standards, that he would offer others advice and prayers, and that she had

never known him to have violent behavior or outbursts. According to Dr. Rodriguez, she
                                           25
had never spoken to Sosa’s trial attorney.

       Amador Garcia, Sosa’s trial attorney, also testified at the motion-for-new-trial

hearing.   He explained that he met with Sosa and with family members on several

occasions and that he had been generally available to meet with Sosa before trial. In

addition, Garcia spoke several times to the victim’s mother, had conducted an

investigation into Sosa’s background and was aware that he had attended the Collegiate

High School, and had learned where Sosa had been employed. According to Garcia,

although he spoke to Sosa about favorable witnesses and what witnesses to call at trial,

Sosa never provided him with a list of people to contact at Collegiate High School and

had not informed Garcia of any witnesses that should be called. Garcia testified that no

one made him aware of Dr. Rodriguez and that he did not know about the other witnesses

who could have testified for Sosa. With regard to his trial strategy, Garcia testified that

the witnesses he looked for were within Sosa’s family and that it was not his practice to

present numerous witnesses for the same purpose, which he believed “turns the jury off.”

              c.      Applicable Law

       When an appellant bases his claim of ineffective assistance on his counsel's failure

to call witnesses, the appellant must show that such witnesses were available to testify

and that he would have benefitted from their testimony. Ex parte White, 160 S.W.3d 46,

52 (Tex. Crim. App. 2004) (citing King v. State, 649 S.W.2d 42, 44 (Tex. Crim. App. 1983)

(en banc)); see also Ex parte Ramirez, 280 S.W.3d 848, 853 (Tex. Crim. App. 2007)

(order) (per curiam). In addition, the appellant must present some evidence to rebut the

presumption that counsel exercised sound trial strategy by not calling the witnesses in

question and specifically to rebut the possibility that trial counsel did not feel the witnesses
                                              26
were material or credible. See Moreno v. State, 1 S.W.3d 846, 865 (Tex. App—Corpus

Christi 1999, pet. ref'd). The reviewing court should not second guess counsel's decision

to not call a witness when “the testimony was a ‘double-edged sword’ that could have hurt

more than it helped.” De Pena v. State, 148 S.W.3d 461, 470 (Tex. App—Corpus Christi

2004, no pet.). Finally, the proffered evidence must be more than cumulative of other

evidence at trial to raise a claim of ineffective assistance. Holland v. State, 761 S.W.2d
307, 319 (Tex. Crim. App. 1988); Ketchum v. State, 199 S.W.3d 581, 597 (Tex. App.—

Corpus Christi 2006, pet. ref'd).

              d.     Discussion

       During trial in the present case, Sosa’s counsel presented not only his client’s

mother as a character witness, but also developed good character evidence from a long-

time family friend and from the child’s own mother concerning Sosa’s loving and caring

qualities. Accordingly, it was reasonable trial strategy for counsel to have presented only

these witnesses and to have avoided calling others who had a more limited experience

with Sosa or whose testimony was cumulative of other witness’s testimony. See Ex

parte Ramirez, 280 S.W.3d at 853; Holland, 761 S.W.2d at 319; Moreno, 1 S.W.3d at

865. Moreover, based on Garcia’s testimony at the hearing on the motion for new trial,

Sosa had not provided names of other character witnesses to testify on his behalf.

Based on our review of the entire record, we conclude that Sosa has failed to rebut the

presumption that his trial attorney adequately sought character witnesses and pursued a

reasonable trial strategy with the witnesses he chose to present at trial and those he

chose not to call. See Salinas, 163 S.W.3d at 740; Garcia, 57 S.W.3d at 440; Stafford,
813 S.W.2d at 508–09.
                                            27
C.     Summary

       Having concluded that Sosa did not satisfy the first prong of Strickland on his

claims of ineffective assistance of counsel, we overrule his third issue.

                                    IV.    CONCLUSION

       We affirm the judgment of the trial court.



                                                               NELDA V. RODRIGUEZ
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of November, 2015.




                                            28